DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 9/16/2022, with respect to the rejection(s) of amended claim(s) 1 under Suzuki have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Suzuki and the new prior art of Kajita et al. (US 2017/0222194 A1, hereafter Kajita) as necessitated by the claim amendments.  Kajita is relied upon for teaching a groove in a hole wall that would provide space for deformation as detailed in the claim rejections below.
Applicant's arguments filed 9/16/22 have been fully considered but they are not persuasive.  The arguments are presented that the grooves of Suzuki would not provide space for deformation.  These arguments are not found persuasive due to the fact that Suzuki further teaches the insulating member (gasket) is an elastic material [0035] which would be capable of flexing to provide space for deformation.
Applicant’s arguments, see page 10, filed 9/16/2022, with respect to the rejection in view of Liu and Larsen have been fully considered and are persuasive.  The 103 rejection of claims 1-2, 7-10, and 17-20 in view of Liu and Larsen has been withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 7-11, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2008/305646 A1, hereafter Suzuki) in view of Larsen et al. (US 5,583,380, hereafter Larsen) in view of Kajita et al. (US 2017/0222194 A1, hereafter Kajita).
With regard to claim 1, Suzuki teaches an end cover assembly for a battery cell, the end cover assembly comprising: 
an end cover (lid 5) [0017, fig. 3], 
an electrode terminal disposed on the end cover [0018];
an insulating member (gasket 7 including flange portion 15) for insulating the electrode terminal and the end cover and disposed to surround the electrode terminal [0017, fig. 3],
wherein the insulating member abuts the electrode terminal, the insulating member is provided with a stress relief groove (between grooves 21 and between outer groove 21 and outer wall portion 15a) at the position where the insulating member abuts the electrode terminal and the stress relief groove is configured to absorb stress generated by the electrode terminal’s radially abutting the insulating member [0018, 0019, 0028, 0029, fig. 3].  Suzuki further teaches the gasket is an elastic material [0035] which would be capable of flexing to provide space for deformation. 
Suzuki further teaches riveting the electrode terminal [0008].
Suzuki further teaches the insulating member is provided with a through hole, and the terminal includes a columnar portion and the columnar portion is disposed in the through hole and abuts at least part of a hole wall of the through hole and does not abut the stress relief groove (as seen in fig. 3) [0018-0019, fig. 3]. 
Suzuki does not explicitly teach that the stress relief groove is formed by recessing part of the hole wall.  However, in the same field of endeavor, Kajita teaches a recessed portion of a hole wall that forms a groove (buffer 68) which would result in columnar components in the hole wall abutting non recessed parts and not abutting recessed parts and providing a space that would be capable of allowing for deformation [0052, fig. 4].  It would have been obvious to one of ordinary skill in the art to use the groove (buffer 68) of Kajita with the insulating member of Suzuki for the benefit of limiting pressure in desired areas [Kajita 0057].
While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With regard to claim 2, Suzuki teaches the insulating member is provided with a through hole, and the terminal includes a columnar portion and the columnar portion is disposed in the through hole and abuts at least part of a hole wall of the through hole (as seen in fig. 3) and the diameter of two ends of the electrode terminal (top and bottom) is larger than the diameter of the columnar portion (tapered center area), which would allow the terminal to be capable of being fixed by riveting [0018-0019, fig. 3];
the stress relief groove is disposed along the circumferential direction (as seen in fig. 3-4) and would be capable of absorbing radial stress generated by the columnar portion’s abutting the hole wall (grooves are taught to reduce stress and groove is located near through hole) [0018, 0019, 0028, 0029, fig. 3-4].
With regard to claim 7, Suzuki teaches multiple stress relief grooves are symmetrically disposed along the circumferential direction of the through hole (as seen in fig. 3-4) [0018-0019, fig. 3-4].
With regard to claim 8, modified Suzuki would not explicitly teach the claimed shapes.  However this would be an obvious variant to one of ordinary skill in the art since it would only require a change of shape and perform the same function (increase contact area and distributing stress).  See MPEP 2144.04 IV.
With regard to claim 9, Suzuki teaches the end cover (lid) includes a connecting hole and the electrode terminal is disposed in the hole, the insulating member (gasket 7) includes a main body portion (flange 15) and a positioning portion (central columnar portion of gasket 7) connected to the main body portion, the positioning portion disposed in the connecting hole (as seen in fig. 3) [0018-0019, fig. 3-4].
With regard to claim 10, Suzuki teaches a battery comprising a housing (case 1), an electrode assembly (electrode body 2) positioned in the housing, and an end cover assembly (lid 5) disposed at an end of the housing, the end cover being the end cover assembly according to claim 1 (as detailed in the rejection of claim 1 above) [0010, 0017-0019, fig. 2, fig. 3].
With regard to claim 11, Suzuki teaches the insulating member is provided with a through hole, the electrode terminal includes a columnar portion, and the columnar portion is disposed in the through hole and abuts at least part of a wall of the through hole (as seen in fig. 3) the stress relief groove is disposed along the circumferential direction (as seen in fig. 3-4) and would be capable of absorbing radial stress generated by the columnar portion’s abutting the hole wall (grooves are taught to reduce stress and groove is located near through hole) [0018, 0019, 0028, 0029, fig. 3-4].
With regard to claim 16, Suzuki teaches multiple stress relief grooves are symmetrically disposed along the circumferential direction of the through hole (as seen in fig. 3-4) [0018-0019, fig. 3-4].
With regard to claim 17, modified Suzuki would not explicitly teach the claimed shapes.  However this would be an obvious variant to one of ordinary skill in the art since it would only require a change of shape and perform the same function (increase contact area and distributing stress).  See MPEP 2144.04 IV.
With regard to claim 18, Suzuki teaches the end cover (lid) includes a connecting hole and the electrode terminal is disposed in the hole, the insulating member (gasket 7) includes a main body portion (flange 15) and a positioning portion (central columnar portion of gasket 7) connected to the main body portion, the positioning portion disposed in the connecting hole (as seen in fig. 3) [0018-0019, fig. 3-4].
With regard to claim 19, Suzuki teaches a device (vehicle or electronic device) using the battery to provide energy [0002]. 
With regard to claim 20, Suzuki does not explicitly teach a connecting end plate.  However, in the same field of endeavor, Kajita teaches the use of a connecting end plate (external terminal 7) connected to an electrode terminal (connection terminal 8) and disposed on an insulating member on a side away from an end cover (cover 3) [0022-0025, fig. 1].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the connecting end plate (external terminal 7) of Kajita with the battery of Suzuki since it is known to be effective for drawing out power from power generating elements [Kajita 0025].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724   

/STEWART A FRASER/Primary Examiner, Art Unit 1724